Citation Nr: 0927147	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected seizure disorder, from July 25, 
1977 to July 20, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1969 to 
May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that the issue on appeal was denied by a 
February 2007 Board decision.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, the Court issued an Order 
vacating the February 2007 decision and remanding the issue 
of entitlement to an initial increased disability rating for 
service-connected seizure disorder for readjudication 
consistent with the parties' Joint Motion for Remand.  The 
case has since been returned to the Board for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Upon review of the Joint Motion for Remand, the Board finds 
that the Veteran's claim must be remanded to the RO/AMC for 
additional development in compliance with the September 2008 
Court order.  

In the February 2007 decision, the Board denied the Veteran's 
claim to an initial increased disability rating for a 
service-connected seizure disorder from the period of July 
25, 1977 to July 20, 1999.  In essence, the Board's decision 
denied the claim because it was noted that during the period 
of July 25, 1977 to July 20, 1999, the Veteran's symptoms did 
not resemble that of a major or minor seizure under the 
pertinent Diagnostic Code 8911.  Further, there were very few 
medical records during that period that addressed the 
presence of a seizure disorder.  In the Joint Motion, the 
parties indicated that the Board failed to consider the case 
of Chotta v. Peake, 22 Vet. App. 80 (2008) in its decision.  
In Chotta, the Court held that when there is an absence of 
medical evidence during a certain period of time, a 
retroactive medical evaluation may be warranted.  First, the 
Secretary must solicit appropriate medical and lay evidence 
from the appellant.  Next, the Secretary must determine if an 
appropriate rating can be granted based on the evidence of 
record.  If not, but there is evidence that indicates that a 
higher rating or ratings may be warranted, then the Secretary 
should obtain an appropriate medical opinion, which may 
include a retrospective opinion as to the appellant's level 
of disability.  Chotta v. Peake, supra.  The Joint Motion 
directed the Board to consider the case of Chotta v. Peake 
and to determine whether the evidence warranted a 
retrospective evaluation of the Veteran's service-connected 
seizure disorder.  

The record reflects that the Veteran was granted additional 
time to submit evidence regarding his claim.  In April 2009, 
additional evidence was received by the Board consisting of 
an affidavit from the Veteran.  In the affidavit, the Veteran 
attested to and described the seizures that he experienced 
from July 25, 1977 to July 20, 1999.  The Veteran did not 
submit any additional medical evidence regarding his seizure 
disorder during the period of July 25, 1977 to July 20, 1999.  
As directed by the Joint Motion and in reviewing the medical 
evidence of record, the Board finds that the evidence is 
insufficient to render a decision on the claim at this time.  
See Chotta v. Peake, supra.  The Board observes that the 
medical evidence from the period of July 25, 1977 to July 20, 
1999 reveals several conflicting medical opinions regarding 
whether the Veteran had a seizure disorder.  Indeed, in 
certain instances, it was noted that it was greatly doubted 
that the Veteran had a seizure disorder.  See July 1980 VA 
examination report.  However, there is also medical evidence 
which documents the Veteran's rage attacks.  In fact, the 
medical evidence during the period of July 25, 1977 to July 
20, 1999 reveals several hospitalizations for rage attacks, 
the Veteran's reported history of 200 spells, and notations 
that the Veteran suffered rage attacks with varying 
intervals.  See VA treatment records.  A June 2002 VA 
examination report shows that the Veteran was diagnosed with 
a rarely seen complicated and non-specific seizure disorder 
with abnormal electroencephalogram manifesting in violent 
behavior, also in rage.  In contrast, the April 2004 VA 
examination report reveals that the examiner opined that the 
Veteran was most likely suffering from episodic explosive 
rage disorder and less likely seizure disorder due to head 
injury.  In light of the conflicting medical opinions 
regarding whether the Veteran's rage attacks are related to 
his service-connected seizure disorder, the Board finds that 
a medical opinion is necessary to determine whether the rage 
attacks are "part and parcel" to the Veteran's service-
connected seizure disorder.  Consequently, in light of the 
requested medical opinion and taking into consideration 
Chotta v. Peake, the Board finds that the current medical 
evidence of record is insufficient to render a decision on 
the severity of the Veteran's seizure disorder at this time.  
Therefore, the examiner should also provide a retrospective 
evaluation regarding the Veteran's service-connected seizure 
disorder during the period of July 25, 1977 to July 20, 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a 
physician skilled in the diagnosis and 
treatment of seizure disorders to 
determine the nature and extent of 
disability caused by the Veteran's 
service-connected seizure disorder.  The 
claims file and a separate copy of this 
remand must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for review 
and reviewed in conjunction with the 
examination.  Any further indicated 
special tests and studies should be 
conducted.  The examiner should provide an 
opinion as to whether the medical evidence 
of rage attacks during the period of July 
25, 1977 to July 20, 1999 is "part and 
parcel" to his service-connected seizure 
disorder.  In making this determination, 
the examiner should comment on the July 
2002 VA examination report and the April 
2004 VA examination report.  The examiner 
should also review the period of July 25, 
1977 to July 20, 1999 and provide a 
retrospective opinion as to the severity 
of the Veteran's service-connected seizure 
disorder.  The complete rationale for any 
opinion expressed should be provided.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing requested 
development has been completed, and pursue 
any development required by the record at 
hand, including further medical 
examination.  In particular, review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.

3.  After ensuring that all the aforesaid 
notice and development has been fully 
accomplished, and providing an appropriate 
period of time for the Veteran to respond, 
readjudicate the issue of, considering all 
evidence added to the record since the 
December 2004 statement of the case.  If 
any benefit requested on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified; however, the Veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim and result in a denial.  38 C.F.R. § 
3.655 (2008).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




